  Case 4:18-cv-00825-O Document 78 Filed 06/14/19                Page 1 of 3 PageID 1869


                 UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                     FORT WORTH DIVISION


 Richard W. DeOtte, et al.,

                        Plaintiffs,

 v.                                             Case No. 4:18-cv-825-O

 Alex M. Azar II, et al.,

                        Defendants.


 RESPONSE TO MOTIONS FOR LEAVE TO FILE BRIEFS AS AMICUS
                       CURIAE
      Numerous entities have moved for leave to file amicus briefs in the last few weeks. The
plaintiffs oppose these motions because the text of the Religious Freedom Restoration Act
allows only the federal government — and not an amicus or intervenor — to submit arguments
and evidence on whether the Contraceptive Mandate furthers a “compelling state interest,”
and whether the Mandate represents the “least restrictive means” of furthering such an in-

terest. See 42 U.S.C. § 2000bb-1(b). We explained this in detail in our response to Nevada’s
motion to intervene, and we incorporate that discussion by reference. See Br. in Opp. to

Nevada’s Mot. to Intervene (ECF No. 77) at 20–22.

                                      CONCLUSION
      The motions for leave to file a brief as amicus curiae (or amici curiae) should be denied.

If one or more of the motions are granted, then the Court’s order should make clear that
any arguments pertaining to whether the Contraceptive Mandate furthers a “compelling gov-
ernmental interest” — or whether it represents the “least restrictive means” of furthering such




response to motions for leave to file amicus briefs                                   Page 1 of 3
  Case 4:18-cv-00825-O Document 78 Filed 06/14/19           Page 2 of 3 PageID 1870


an interest — will not be considered and have no relevance to whether the government has
carried its burden under 42 U.S.C. § 2000bb-1(b).

                                            Respectfully submitted.

                                             /s/ Jonathan F. Mitchell
Charles W. Fillmore                         Jonathan F. Mitchell
H. Dustin Fillmore                          Texas Bar No. 24075463
The Fillmore Law Firm, LLP                  Mitchell Law PLLC
1200 Summit Avenue, Suite 860               111 Congress Avenue, Suite 400
Fort Worth, Texas 76102                     Austin, Texas 78701
(817) 332-2351 (phone)                      (512) 686-3940 (phone)
(817) 870-1859 (fax)                        (512) 686-3941 (fax)
chad@fillmorefirm.com                       jonathan@mitchell.law
dusty@fillmorefirm.com
                                            Counsel for Plaintiffs and
Dated: June 14, 2019                        the Certified Classes




response to motions for leave to file amicus briefs                           Page 2 of 3
  Case 4:18-cv-00825-O Document 78 Filed 06/14/19              Page 3 of 3 PageID 1871


                            CERTIFICATE OF SERVICE
    I certify that on June 14, 2019, I served this document through CM/ECF upon all
counsel of record in this case, including:

Daniel Riess
U.S. Department of Justice
Civil Division, Room 6122
20 Massachusetts Avenue NW
Washington, D.C. 20530
(202) 353-3098
daniel.riess@usdoj.gov

Counsel for Defendants

                                              /s/ Jonathan F. Mitchell
                                             Jonathan F. Mitchell
                                             Counsel for Plaintiffs and
                                             the Certified Classes




response to motions for leave to file amicus briefs                            Page 3 of 3
